El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
Este es nn caso sobre daños y perjuicios reclamados con motivo de cierto accidente automovilístico. Resultó lesio-nada la señora Rafaela Santoni, esposa del demandante, quien “perdió el uso normal de su brazo derecho, quedando imposibilitada de rendir a la sociedad de gananciales la misma labor y utilidad que antes de sufrir el accidente.” La acción se ejercitó de acuerdo con la jurisprudencia esta-blecida en Vázquez v. Vaidês, 28 D.P.R. 467, y Vázquez v. Porto Rico Railway, Light & Power Co., 35 D.P.R. 63.
Se alegó por el demandante que el choque se debió a la negligencia del demandado al darle alcance y pasarle el 23 de enero de 1927 en la carretera que conduce de Toa Alta a Bayamón. El demandado exeepcionó la demanda por ambigua y por falta de hechos. La excepción fue declarada sin lugar. Entonces contestó negando general y específica-mente todos y cada uno de los hechos de la demanda y ale-gando como defensa “que si hubo el choque a que se refiere la demanda, ocurrió exclusivamente por negligencia del de-mandante quien caminaba en los momentos del accidente a una velocidad mayor de cuarenta millas por hora, y por su izquierda, sin tocar ningún aparato de alarma.”
La contestación tiene fecha 2 de diciembre de 1927. El 23 de mayo de 1928 el demandado pidió permiso para radicar una contestación enmendada. Le fue concedido. La contes-tación enmendada niega general y específicamente los hechos de la demanda y como defensas especiales alega:
“Primera: Que si en el sitio, fecha y hora que se refieren en la demanda ocurrió un choque entre un automóvil Hudson, y un auto-móvil PACKARD, licencia No. 3333, dicho choque no ocurrió por negli-gencia o descuido del demandado ni pudo éste evitarlo.
“Segundo: Que si en el sitio, fecha y hora que se refieren en la demanda ocurrió un choque entre un automóvil Hudson y un auto-móvil PACKARD, licencia No. 3333. dicho choque ocurrió por la culpa, *588descuido, impericia y negligencia del demandante, quien pudo además evitar dicbo choque.
‘ ‘ TbrCera : Que si en el sitio, fecha y hora que se refieren en la de-manda ocurrió un choque entre un automóvil Hudson, y un automóvil Packard, licencia No. 3333, y si dicho choque ocurrió por negligencia o descuido del demandado, intervino también la negligencia contribu-toria del demandante, y de Eafaela Santoni, siendo ésta la causa del accidente. ’ ’
Trabada así la contienda fue el pleito a juicio, practi-cándose una larga prueba testifical, documental y pericial. El 18 de abril siguiente la corte dictó sentencia declarando con lugar la demanda y condenando al demandado a pagar al demandante $1,250, con más las costas y gastos del deman-dante en el pleito.
No conforme el demandado, apeló. Señala en su alegato siete errores. El primero se refiere • a la excepción. El segundo a haberse basado la corte en una teoría distinta a la de la demanda. Los cuatro siguientes guardan todos rela-ción con la apreciación de la prueba y el último se refiere a las costas.
Sostiene el demandado apelante que la demanda no es suficiente porque el demandante se limitó a alegar que era casado con Doña Rafaela Santoni y ello “sólo puede referirse a. un estado de hechos en el momento de formularse la alegación. ’ ’
Eealmente la demanda hubiera sido más perfecta si hubiera alegado expresamente que el demandante era casado con Doña Rafaela Santoni en la fecha del accidente y al tiempo de interponerla, pero si se conecta el hecho primero con el segundo en que se dice que el demandante viajaba en com-pañía de su esposa, y con el cuarto, el quinto y el sexto, en los que se describe cómo iba la esposa y el golpe que recibiera y sus consecuencias, se verá que la alegación que se exige consta implícitamente.
Pero la cuestión carece por completo de importancia, ya que la prueba dejó perfectamente aclarado el extremo, sin *589objeción alguna por parte del demandado. Copiamos del récord:
“P. Sn esposa, ¿cómo se llama?
“R. Rafaela Santoni González.
“Demandado: La mejor prueba en cuanto al estado civil del de-mandante sería la partida de matrimonio.
“Juez: Si estuviera en issue sí.
“Demandado: Está en issue porque si no, no tendría causa de acción. Tiene que probar a juicio de esta parte para poder sostener la reclamación que es el esposo de la perjudicada Rafaela Santoni.
“Demandante: Para evitar discusiones innecesarias presento la partida de matrimonio de. Francisco Arabía Fradera con Rafaela San-toni, librada por el Encargado del Registro Civil de Utuado, matri-monio celebrado el 12 de diciembre de 1908.
“Demandado: No hay objeción.
“Juez: Admitida. Exhibit 1 del demandante.”
El segundo error tampoco existe a nuestro juicio. Toda la jurisprudencia que cita el apelante es buena. Si el juez hubiera fallado bajo una teoría distinta a la del demandante, alterando la causa de acción, no podría sostenerse su sentencia; pero aquí lo que parece que ocurrió fue una mera discrepancia en la exposición de los hechos declarados probados por el juez y los hechos alegados y probados por el demandante, fácilmente explicable.
Dijo el juez:
“. . . entre los kilómetros 29 y 30, cerca de la salida de Vega Alta, el demandado, que venía guiando su automóvil Packard No. 3333, en la misma dirección, al querer pasar lo hizo en forma tan poco cuidadosa que la parte derecha de su carro chocó con la parte trasera izquierda del carro del demandante, lanzándolo contra la cuneta y sobre el muro de la orilla derecha de la carretera ...” (Trans-cripción del Récord, páginas 11 y 12.)
T alegó el demandante:
“Que el demandado corría su automóvil con tal descuido y negli-gencia que al dar alcance y pasar al demandante, hizo una rápida maniobra a la derecha y permitió que su automóvil fuera a dar con el tapabocinas de la rueda posterior derecha un fuerte golpe al tapa-*590bocina de la rueda anterior izquierda del demandante, desviándolo y lanzándolo contra el muro de la orilla derecha de la carretera.” (Transcripción del Récord, páginas 1 y 2.)
Analizando la prueba, se encuentra en ella base para sostener lo alegado en la demanda. La única diferencia que se advierte entre lo alegado y probado por el demandante y lo declarado probado por el juez, consiste en que el juez dice que la parte derecha del carro del demandado chocó con la parte trasera izquierda del carro del demandante, cuando en la demanda se alegó y hay prueba en los autos para sos-tener que el demandado al pasar al demandante maniobró de tal modo que con el tapabocinas de la rueda posterior derecha de su carro dio un golpe al tapabocinas de la rueda anterior izquierda del carro del demandante, desviándolo y lanzán-dolo contra el muro.
Se trata de un detalle. La teoría fundamental es la misma: el choque ocurrido al pasar el demandado negligen-temente al demandante, chocando con él y lanzándolo contra el muro de la carretera, produciéndose como consecuencia el daño que sufriera en su cuerpo la esposa del demandante.
Los errores tercero, cuarto y quinto sostienen que el demandante no probó los actos específicos de negligencia que imputara al demandado, que tampoco probó que “el demandado al pasarle al demandante tocó o chocó a éste,” y que la corte erró al concluir que el choque se debió a la negligencia del demandado y no a la del demandante.
Si fuéramos a analizar la prueba a los efectos de exponer por escrito todo lo demostrado, tendríamos que alargar de modo extraordinario esta opinión sin beneficio alguno para la jurisprudencia.
El juez sentenciador razona bien sus conclusiones y bastará decir que con excepción del detalle a que nos refe-rimos al examinar el segundo señalamiento de error, dichas conclusiones están sostenidas por la evidencia. El choque ocurrió en verdad por querer pasar como pasó el demandado *591al demandante a gran velocidad y sin las debidas precaucio-nes.
En aquellos extremos en que la prueba es contradictoria, el conflicto fué resuelto por la corte expresamente en favor del demandante y no se ba demostrado pasión, prejuicio o parcialidad.
Sostiene el apelante en su sexto señalamiento que la corte erró al apreciar la prueba fijando la indemnización en $1,250.
Para basar su conclusión de la merma sufrida por la esposa del demandante en la capacidad funcional de su brazo derecho, en perjuicio de la sociedad de gananciales, la corte se basó no sólo en la prueba pericial del demandante, sí que también en la del demandado.
Quizá en la exposición de su criterio algo omitió el juez sentenciador. Quizá la prueba no fué todo lo detallada que debiera. Es muy difícil abarcarlo todo en estos casos. También lo es el fijar la cuantía de la indemnización de modo tal que aparezca la única exacta y procedente examinada desde todos los ángulos. Dada la gravedad de la lesión reci-bida y el efecto permanente que dejara, no nos parece exce-siva la suma fijada en este caso. El error no existe.
Tampoco existe el último de los errores señalados. Habida en cuenta la actitud asumida por el demandado en la defensa de su caso y los hechos probados en el juicio, su temeridad es evidente. La corte no abusó de su discreción al imponerle las costas.

Déb'e confirmarse la sentencia recurrida.